Citation Nr: 1543566	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to an evaluation in excess of 10 percent for hepatitis C.
 
3.  What is the appropriate effective date for the award of service connection for end-stage renal disease?
 
4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.
 
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran had active military service from August 1974 to August 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2004, April 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The instant appeal has a complicated procedural history.  It was most recently remanded by the Board in January 2013 for additional development.  As discussed in more detail below, the Board is bifurcating the issue regarding the question what is the proper effective date for the award of service connection for end-stage renal disease.  See, e.g., Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (The Board can bifurcate a claim and address different theories or arguments in separate decisions).  In so doing, the Board is awarding the Veteran the maximum benefit available based on the evidence currently of record without precluding the possibility of an even earlier effective date being awarded in a future decision.  As such, there is no prejudice to the Veteran in the bifurcation of the effective date appeal.
 
The issues of entitlement to service connection for hypertension, entitlement to an increased evaluation for hepatitis C, entitlement to total disability evaluation based on individual unemployability, and entitlement to an effective date prior to August 19, 2003, for an award of service connection for end-stage renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
  
 

FINDINGS OF FACT
 
1.  The Veteran submitted an informal claim of entitlement to service connection for hepatitis C to include residuals which was received by VA on June 6, 2003.
 
2.  Private treatment records from Baylor University Medical Center were received by VA on August 19, 2003, indicating a possible link between the Veteran's service-connected hepatitis C and end-stage renal disease.
 
 
CONCLUSION OF LAW
 
The criteria for an effective date of August 19, 2003, for the award of service connection for end-stage renal disease have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the effective date for the award of service connection for end-stage renal disease assigned below, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  To the extent an even earlier effective date may be awarded based on absent VA treatment records, as discussed in the REMAND section below, that portion of the Veteran's appeal has been remanded for additional development and is not subject to or precluded by the Board's decision below.
 

Analysis
 
In the January 2014 rating decision currently on appeal, the Veteran was awarded entitlement to service connection for end-stage renal disease effective March 6, 2009.  The Veteran submitted a timely notice of disagreement, asserting entitlement to an earlier effective date.
 
The effective date for an award of disability compensation based on an original claim for service connection shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2015).
 
In this case, the Veteran submitted an informal claim, which was received by VA on June 6, 2003, for "Hepatitis C - residuals - liver condition."  On August 19, 2003, VA received private treatment records related to the Veteran's hospitalization at Baylor University Medical Center in November 2001.  These records reflect the initial diagnosis of multifactorial end-stage renal disease secondary to a number of causes, including possibly hepatitis C.  
 
The Board acknowledges that the Veteran's June 2003 correspondence in no way mentioned his diagnosed end-stage renal disease or any other kidney disorder.  VA has, however, an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  A review of the record shows that, as early as November 2001, the Veteran had been informed that his end-stage renal disease was possibly due at least in part to his hepatitis C.  As such, reading of the Veteran's claim for hepatitis C to include residuals liberally, it is reasonable to conclude that the Veteran intended to include end-stage renal disease as part of his claim.  
 
As discussed above, the proper effective date for service connection is the date the claim is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  As the private treatment records which indicate an arguable link between hepatitis C and end-stage renal disease were received by VA on August 19, 2003, entitlement to service connection for end-stage renal disease arose effective August 19, 2003.  Therefore, based on the evidence currently of record, entitlement to an effective date of August 19, 2003, is warranted for service connection for end-stage renal disease.  To the extent an even earlier effective date may be warranted based on VA treatment records which have not been associated with the claims file, that issue is remanded below. 
 
 
ORDER
 
Entitlement to an effective date of August 19, 2003, for the award of service connection for end-stage renal disease is granted.
 
 
REMAND
 
The remaining issues on appeal, including entitlement to service connection for hypertension, entitlement to an evaluation in excess of 10 percent for hepatitis C, entitlement to a total disability evaluation based on individual unemployability, and entitlement to an effective date earlier than August 19, 2003, for the award of service connection for end-stage renal disease, must be remanded for further development as the record is not complete, and a decision on the merits of the Veteran's appeal is not proper at this time.
 
The Veteran receives treatment at VA facilities.  For example, a May 2011 statement notes the Veteran is a patient followed at the Dallas Veterans' Affairs Medical Center.  More recently, October 2014 and April 2015 VA examinations both note that the VA examiner reviewed VA medical records that were not included in the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 
 
As all VA treatment records dated since 2011 have not been associated with the Veteran's virtual claims file, and it is unclear from the current record the date at which the appellant began receiving VA treatment.  As such, any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the remaining issues on appeal on the merits.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Contact the Veteran and request he identify the locations and approximate date at which he began to receive treatment at VA facilities for his claimed hypertension, hepatitis C and end-stage renal disease. Thereafter, attempt to secure all pertinent records from all identified sources.  If the RO cannot locate all identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Obtain and associate with the claims file all outstanding treatment records generated by VA facilities.  Efforts to obtain these records must be associated with the claims file and continue until a negative replay is received or it is reasonably determined that such records do not exist or that further efforts would prove futile. If the RO cannot locate all identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


